  4:19-cv-03024-JMG-CRZ Doc # 54 Filed: 05/21/20 Page 1 of 2 - Page ID # 905




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

KELLY L. SMITH,                                      Case No. 4:19-cv-3024

             Plaintiff,

       vs.

CAHTLEEN H. ALLEN, the law office of
LEININGER, SMITH, JOHNSON,
BAACK, PLACZEK & ALLEN, and the
law office of SMITH, JOHNSON,
BAACK, PLACZEK, ALLEN, CONNICK
& HANSEN, all in their personal
capacity and in their official capacity
as jointly engaged State actors and           DEFENDANT CENTRAL PLATTE
Special Prosecutor; CENTRAL PLATTE           NATURAL RESOURCES DISTRICT’S
NATURAL RESOURCES DISTRICT;                   APPLICATION FOR ATTORNEY’S
KARIN L. NOAKES, in her individual,                      FEES
personal capacity; FRANKIE J.
MOORE, in her individual, personal
capacity; FRANCIE C. RIEDMANN, in
her individual, personal capacity;
EVERETT O. INBODY, in his
individual, personal capacity;

             Defendants.

      COMES NOW, Defendant Central Platte Natural Resources District

(CPNRD), pursuant to the Court’s May 14 Memorandum and Order and Federal

Rule of Civil Procedure 54(d)(2), and moves for attorney’s fees in the amount of

$10,180.00, as set forth in the attached declaration and supporting exhibits.

      DATED this 21st day of May, 2020.




                              [Signature on next page.]
   4:19-cv-03024-JMG-CRZ Doc # 54 Filed: 05/21/20 Page 2 of 2 - Page ID # 906




                                      CENTRAL PLATTE NATURAL RESOURCES
                                      DISTRICT,
                                      Defendant

                                 By: /s/ Mark A. Christensen
                                     Mark A. Christensen #17660
                                     Nathan D. Clark #25857
                                     CLINE WILLIAMS WRIGHT JOHNSON &
                                       OLDFATHER, L.L.P.
                                     233 S. 13th Street
                                     1900 US Bank Building
                                     Lincoln, NE 68508
                                     (402) 474-6900
                                     mchristensen@clinewilliams.com
                                     nclark@clinewilliams.com




                          CERTIFICATE OF SERVICE


      The undersigned hereby certifies that on the 21st day of May, 2020, the
foregoing was filed and served on all counsel for record via the Court’s CM/ECF
system, and sent by United States first class mail, sufficient postage prepaid, to:

Kelly L. Smith
77616 Roten Valley Road
Cozad, NE 69130

                                            s/ Mark A. Christensen
                                            Mark A. Christensen



4841-0703-0717, v. 1




                                        2
